

117 S1650 IS: Protect Our Heroes Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1650IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Sullivan (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect Federal, State, and local public safety officers.1.Short titleThis Act may be cited as the Protect Our Heroes Act of 2021.2.FindingsCongress finds the following:(1)Law enforcement officers, first responders, and public safety officials risk their lives every day to serve and protect our neighborhoods and communities.(2)These men and women are true public servants who regularly sacrifice and encounter grave daily harm.(3)The families of law enforcement officers, first responders, and public safety officials also sacrifice and contribute to their roles as guardians of the public good.(4)In recent times, it has become apparent that these women and men are being targeted intentionally by criminals in our society.(5)Congress must do all it can to promote a system of law and order which enables law enforcement officers, first responders, and public safety officials to properly do their jobs.3.Protection of public safety officers(a)Killing of public safety officers(1)OffenseChapter 51 of title 18, United States Code, is amended by adding at the end the following:1123.Killing of public safety officers(a)DefinitionsIn this section—(1)the terms Federal law enforcement officer and United States judge have the meanings given those terms in section 115;(2)the term federally funded public safety officer means a public safety officer or judicial officer for a public agency that—(A)receives Federal financial assistance; and(B)is an agency of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity;(3)the term firefighter includes an individual serving as an officially recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew;(4)the term judicial officer means a judge or other officer or employee of a court, including prosecutors, court security, pretrial services officers, court reporters, and corrections, probation, and parole officers;(5)the term law enforcement officer means an individual, with arrest powers, involved in crime or juvenile delinquency control or reduction or enforcement of the laws;(6)the term public agency includes a court system, the National Guard of a State to the extent the personnel of that National Guard are not in Federal service, and the defense forces of a State authorized by section 109 of title 32; and(7)the term public safety officer means an individual serving a public agency in an official capacity, as a law enforcement officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew.(b)Offense(1)In generalIt shall be unlawful for any person to, in any circumstance described in paragraph (2), kill, or attempt or conspire to kill, a current or former judicial officer or public safety officer, while the officer is engaged in official duties, or on account of past performance of official duties. (2)Circumstances describedFor purposes of paragraph (1), a circumstance described in this paragraph is—(A)the conduct described in paragraph (1) occurs during the course of, or as the result of, the travel of the defendant or the victim—(i)across a State line or national border; or(ii)using a channel, facility, or instrumentality of interstate or foreign commerce;(B)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in paragraph (1);(C)in connection with the conduct described in paragraph (1), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce;(D)the conduct described in paragraph (1)—(i)interferes with commercial or other economic activity in which the victim is engaged at the time of the conduct; or(ii)otherwise affects interstate or foreign commerce; or(E)the victim is—(i)a Federal law enforcement officer; (ii)a United States judge; or(iii) a federally funded public safety officer. (c)Penalty(1)In generalAny person that violates subsection (b) shall be fined under this title and imprisoned for not less than 10 years or for life, or, if death results, shall be sentenced to not less than 30 years and not more than life, or may be punished by death.(2)Directive to Commission(A)In generalPursuant to section 994 of title 28, the United States Sentencing Commission shall promulgate guidelines or amend existing guidelines to provide sentencing enhancements of not less than 5 offense levels for offenses where the finder of fact at trial determines beyond a reasonable doubt that in the commission of a violation of subsection (b), the defendant lures the victim to a location for the purpose of killing, or attempting to kill, the victim.(B)RequirementIn carrying out this paragraph, the United States Sentencing Commission shall assure reasonable consistency with other guidelines, avoid duplicative punishments for substantially the same offense, and take into account any mitigating circumstances which might justify exceptions..(2)Table of sectionsThe table of sections for chapter 51 of title 18, United States Code, is amended by adding at the end the following:1123. Killing of public safety officers..(b)Assault of public safety officers(1)OffenseChapter 7 of title 18, United States Code, is amended by adding at the end the following:120.Assaults of public safety officers(a)DefinitionsIn this section—(1)the term federally funded public safety officer means a public safety officer or judicial officer for a public agency that—(A)receives Federal financial assistance; and(B)is an agency of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity;(2)the term firefighter includes an individual serving as an officially recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew;(3)the term judicial officer means a judge or other officer or employee of a court, including prosecutors, court security, pretrial services officers, court reporters, and corrections, probation, and parole officers;(4)the term law enforcement officer means an individual, with arrest powers, involved in crime or juvenile delinquency control or reduction or enforcement of the laws;(5)the term public agency includes a court system, the National Guard of a State to the extent the personnel of that National Guard are not in Federal service, and the defense forces of a State authorized by section 109 of title 32; and(6)the term public safety officer means an individual serving a public agency in an official capacity, as a law enforcement officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew.(b)Offense(1)In generalIt shall be unlawful, in any circumstance described in paragraph (2), to assault, or attempt to assault, a current or former judicial officer or public safety officer, while the officer is engaged in official duties, or on account of past performance of official duties.(2)Circumstances describedFor purposes of paragraph (1), a circumstance described in this paragraph is—(A)the conduct described in paragraph (1) occurs during the course of, or as the result of, the travel of the defendant or the victim—(i)across a State line or national border; or(ii)using a channel, facility, or instrumentality of interstate or foreign commerce;(B)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in paragraph (1);(C)in connection with the conduct described in paragraph (1), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce;(D)the conduct described in paragraph (1)—(i)interferes with commercial or other economic activity in which the victim is engaged at the time of the conduct; or(ii)otherwise affects interstate or foreign commerce; or(E)the victim is—(i)a Federal law enforcement officer; (ii)a United States judge; or(iii) a federally funded public safety officer. (c)Penalty(1)In generalAny person that violates subsection (b) shall be subject to a fine under this title and—(A)if the assault resulted in bodily injury (as defined in section 1365), shall be imprisoned not less than 2 years and not more than 10 years;(B)if the assault resulted in substantial bodily injury (as defined in section 113), shall be imprisoned not less than 5 years and not more than 20 years;(C)if the assault resulted in serious bodily injury (as defined in section 1365), shall be imprisoned for not less than 10 years;(D)if a deadly or dangerous weapon was used during and in relation to the assault, shall be imprisoned for not less than 20 years; and(E)shall be imprisoned for not more than 1 year in any other case.(2)Directive to Commission(A)In generalPursuant to section 994 of title 28, the United States Sentencing Commission shall promulgate guidelines or amend existing guidelines to provide sentencing enhancements of not less than 5 offense levels for offenses where the finder of fact at trial determines beyond a reasonable doubt that in the commission of a violation of subsection (b), the defendant lures the victim to a location for the purpose of assaulting, or attempting to assault, the victim.(B)RequirementIn carrying out this paragraph, the United States Sentencing Commission shall assure reasonable consistency with other guidelines, avoid duplicative punishments for substantially the same offense, and take into account any mitigating circumstances which might justify exceptions. .(2)Table of sectionsThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:120. Assaults of public safety officers..